            Case 16-70489-JAD       Doc 97 Filed 03/08/21 Entered 03/08/21 13:43:18                  Desc
                                   UNITED STATES  BANKRUPTCY
                                               Page  1 of 4     COURT
                                   WESTERN DISTRICT OF PENNSYLVANIA

03/08/2021

IN RE:

BOBBI J. FARMERY                                           Case No.16-70489 JAD
112 HEMLOCK LAKE ROAD
ROSSITER, PA 15772                                         Chapter 13
XXX-XX-0719      Debtor(s)



                     NOTICE OF CLAIMS FILED AND INTENTION TO PAY CLAIMS
        NOTICE IS HEREBY GIVEN of claims filed and the intention of the Chapter 13 Trustee to pay the claims
of creditors named below, in the amounts* and manner authorized by the terms and provisions of the confirmed
Chapter 13 Plan, the order confirming the Plan, and applicable rules.




       This Notice is filed as a courtesy, to inform all parties of the claims the Trustee has found in the case . This
Notice does not seek authorization to pay claims, as that authorization already exists in the form of plan terms,
applicable rules, and confirmation orders. Any party who objects to the allowance of a filed claim must file a
formal objection to the claim itself, NOT an objection to this Notice .




        This Notice should not be construed as altering the deadlines for filing objections to proofs of claim, as
contained in the Federal Rules of Bankruptcy Procedure, the confirmed Chapter 13 Plan, or the order confirming
the Chapter 13 Plan. Pursuant to 11 U.S.C. § 502 (a), the claims which have been filed as stated above will be
deemed allowed for purposes of distribution and shall be paid unless the debtor or other party in interest has
timely objected to the claim, and provided notice of the objection to the Trustee, prior to the claim being paid by
the Trustee.




        The following claim information is derived from one or more of the following sources : the debtor(s)’ Chapter
13 Plan, proofs of claim, and the order confirming the plan. The list does not include claims which have been
disallowed, withdrawn, or claims not provided for in the Chapter 13 Plan for which proofs of claim have not been
filed. Some of the claims listed on the following pages may have already been fully or partially paid by the
Trustee. To determine whether or not any payments have already been disbursed on a claim, please consult the
Trustee’s web site at www.13network.com.
              Case 16-70489-JAD             Doc 97      Filed 03/08/21 Entered 03/08/21 13:43:18                     Desc
                                                            Page 2 of 4
*Unless the Chapter 13 Plan provides for a 100% payment of unsecured claims and is adequately funded to pay 100%, the
actual percentage dividend which will be paid to the holders of allowed unsecured claims is not presently known . In
accordance with the provisions of the Chapter 13 Plan and local rules, the amount and percentage dividend to which
unsecured creditors are entitled will be determined during the Trustee ’s final audit of this case. An adjustment of the
percentage to be paid to the unsecured creditors will be performed after the Trustee has calculated the actual amount of funds
available for distribution to unsecured creditors, after determining the amounts needed to complete payments on the secured
and priority claims. Notwithstanding the fact that the final calculation will not be done until final audit, the Trustee will distribute
funds to unsecured creditors, in accordance with the Chapter 13 Plan and Bankruptcy Code priorities, when and as funds
allow.




                                                                     /s/ RONDA J. WINNECOUR
                                                                     RONDA J WINNECOUR PA ID #30399
                                                                     CHAPTER 13 TRUSTEE WD PA
                                                                     600 GRANT STREET
                                                                     SUITE 3250 US STEEL TWR
                                                                     PITTSBURGH, PA 15219
                                                                     (412) 471-5566
                                                                     cmecf@chapter13trusteewdpa.com


I herein certify that a copy of this notice was served upon the listed creditors of record of this date and the
debtor(s) and debtor(s) attorney of record on this date by regular U.S. Mail, postage prepaid, at the address as it
appears in the records hereof.



                                                                     /s/Trustee'sAdministrativAssistant
3/8/2021                                                             CHAPTER 13 TRUSTEE WD PA
                                                                     600 GRANT STREET
                                                                     SUITE 3250 US STEEL TWR
                                                                     PITTSBURGH, PA 15219
                                                                     (412) 471-5566
                                                                     cmecf@chapter13trusteewdpa.com

SEE NEXT PAGE FOR CLAIMS
             Case 16-70489-JAD    Doc 97     Filed 03/08/21 Entered 03/08/21 13:43:18         Desc
                                                 Page 3 of 4
CLAIM RECORDS


 US BANK NA - INDENTURE TRUSTEE    Trustee Claim Number:1   INT %: 0.00%   CRED DESC: MORTGAGE REGULAR PAYMEN
 C/O SELECT PORTFOLIO SVCNG*       Court Claim Number:NC                   ACCOUNT NO.: 2871
 PO BOX 65450
                                   CLAIM: 0.00
 SALT LAKE CITY, UT 84165          COMMENT: PMT/DECLAR*DK4LMT*FR JPM CHASE-DOC 64


 KML LAW GROUP PC*                 Trustee Claim Number:2   INT %: 0.00%   CRED DESC: NOTICE ONLY
 701 MARKET ST STE 5000            Court Claim Number:                     ACCOUNT NO.: 2013

                                   CLAIM: 0.00
 PHILADELPHIA, PA 19106            COMMENT:


 AFNI                              Trustee Claim Number:3   INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 P.O. BOX 3097                     Court Claim Number:                     ACCOUNT NO.: 1114

                                   CLAIM: 0.00
 BLOOMINGTON, IL 61702             COMMENT: DISH NETWORK/SCH


 US DEPARTMENT OF EDUCATION        Trustee Claim Number:4   INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 C/O NELNET                        Court Claim Number:1-2                  ACCOUNT NO.: 0719
 PO BOX 2837
                                   CLAIM: 5,711.32
 PORTLAND, OR 97208                COMMENT: 0324/SCH*AMD


 NELNET                            Trustee Claim Number:5   INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 ATTN ACCOUNTING DEPT              Court Claim Number:                     ACCOUNT NO.: 0224
 121 SOUTH 13TH ST STE 201
                                   CLAIM: 0.00
 LINCOLN, NE 68508                 COMMENT: DEPT OF ED/SCH


 HSBC BANK++                       Trustee Claim Number:6   INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 POB 5253                          Court Claim Number:                     ACCOUNT NO.: 9800

                                   CLAIM: 0.00
 CAROL STREAM, IL 60197            COMMENT: NO$/SCH


 MIDLAND CREDIT MANAGEMENT INC     Trustee Claim Number:7   INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 PO BOX 2011                       Court Claim Number:                     ACCOUNT NO.: 1214

                                   CLAIM: 0.00
 WARREN, MI 48090                  COMMENT: NT ADR~VERIZON WIRELESS/SCH


 MIDLAND FUNDING                   Trustee Claim Number:8   INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 PO BOX 2011                       Court Claim Number:                     ACCOUNT NO.: 8696

                                   CLAIM: 0.00
 WARREN, MI 48090                  COMMENT: NT ADR~HSBC BANK/SCH


 PA COLLECTION SERVICE++           Trustee Claim Number:9   INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 PO BOX 110                        Court Claim Number:                     ACCOUNT NO.: 4119

                                   CLAIM: 0.00
 ALTOONA, PA 16603-0110            COMMENT: NT ADR/SCH


 PDL RECOVERY SERVICES             Trustee Claim Number:10 INT %: 0.00%    CRED DESC: UNSECURED CREDITOR
 7804 FAIRVIEW RD                  Court Claim Number:                     ACCOUNT NO.: 4076
 STE 285
                                   CLAIM: 0.00
 CHARLOTTE, NC 28226               COMMENT: METRIS BANK/SCH
CLAIM RECORDS
             Case 16-70489-JAD          Doc 97      Filed 03/08/21 Entered 03/08/21 13:43:18        Desc
                                                        Page 4 of 4

 USCB CORP++                              Trustee Claim Number:11 INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 101 HARRISON ST                          Court Claim Number:                    ACCOUNT NO.: 8713

                                         CLAIM: 0.00
 ARCHBALD, PA 18403                      COMMENT: STRATFORD CAREER INS/SCH


 METRIS COMPANIES++                       Trustee Claim Number:12 INT %: 0.00%   CRED DESC: SPECIAL NOTICE ONLY
 17600 N PERIMETER DR                     Court Claim Number:                    ACCOUNT NO.: 9197

                                         CLAIM: 0.00
 SCOTSDALE, AZ 85255                     COMMENT:


 USCB CORP++                              Trustee Claim Number:13 INT %: 0.00%   CRED DESC: SPECIAL NOTICE ONLY
 101 HARRISON ST                          Court Claim Number:                    ACCOUNT NO.: 1214

                                         CLAIM: 0.00
 ARCHBALD, PA 18403                      COMMENT:


 US BANK NA - INDENTURE TRUSTEE           Trustee Claim Number:14 INT %: 0.00%   CRED DESC: MORTGAGE ARR.
 C/O SELECT PORTFOLIO SVCNG*              Court Claim Number:NC                  ACCOUNT NO.: 2871
 PO BOX 65450
                                         CLAIM: 39,000.00
 SALT LAKE CITY, UT 84165                COMMENT: $PL*FR JPM CHASE-DOC 64


 AMERICAN INFOSOURCE LP AGENT FOR VERIZTrustee Claim Number:15 INT %: 0.00%      CRED DESC: UNSECURED CREDITOR
 PO BOX 248838                         Court Claim Number:2                      ACCOUNT NO.: 0944

                                         CLAIM: 233.40
 OKLAHOMA CITY, OK 73124-8838            COMMENT: NT/SCH*CHG OFF 7/8/2015


 BRIAN C NICHOLAS ESQ                     Trustee Claim Number:16 INT %: 0.00%   CRED DESC: NOTICE ONLY
 KML LAW GROUP PC                         Court Claim Number:                    ACCOUNT NO.:
 701 MARKET ST STE 5000
                                         CLAIM: 0.00
 PHILADELPHIA, PA 19106                  COMMENT: US BANK~BOA/PRAE
